               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 AFRICA K. EVANS,

                       Plaintiff,
                                                     Case No. 19-CV-212-JPS-JPS
 v.

 UNITED STATES POSTAL SERVICE,
                                                                     ORDER
                       Defendant.


       Plaintiff filed this action in Milwaukee County small claims court on

January 31, 2019. (Docket #1-1). She alleges that a postal worker fell into her

car and dented it. Id. at 2. Defendant removed the action on February 11,

2019, on the grounds that it is a federal agency. (Docket #1); 28 U.S.C. § 1442.

Four days later, Defendant filed a motion to dismiss the case. (Docket #4).

Defendant argues that dismissal is appropriate because the Court lacks

subject matter jurisdiction, Plaintiff failed to exhaust her administrative

remedies, and service was improper. (Docket #5).

       Plaintiff has not responded to the motion and the time in which to

do so has expired. Civ. L. R. 7(b). The Court will, therefore, grant the

motion. Id. 7(d). The Court will also independently impose a sanction of

dismissal against Plaintiff for her failure to attend the scheduling

conference set for March 8, 2019. (Docket #3, #9, and #10); Civ. L. R. 41(c).1




       1Defendant filed a motion to stay the scheduling conference while its
motion to dismiss was pending. (Docket #8). As the Court proceeded with the
conference anyway, the motion will now be denied as moot.
For both of these reasons, this action will be dismissed without prejudice.2

      Accordingly,

      IT IS ORDERED that Defendant’s motion to dismiss (Docket #4) be

and the same is hereby GRANTED;

      IT IS FURTHER ORDERED that Defendant’s motion to stay

(Docket #8) be and the same is hereby DENIED as moot; and

      IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED without prejudice.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 14th day of March, 2019.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




      2 Defendant’s motion does not state whether it seeks dismissal with or
without prejudice. (Docket #4 and #5). Further, none of the bases on which
Defendant seeks dismissal would operate as an adjudication of the case on its
merits. Thus, dismissal without prejudice is the only appropriate course.


                                Page 2 of 2
